DETAILED ACTION

1.	This Office Action is in response to an application filed on Feb. 10, 2020. The original filing includes claims 1-20. Therefore, Claims 1-20 are presented for examination. Now claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Drawings
3.	The drawing filed on 02/10/2020 are accepted.

Oath/Declaration
4.	For the record, the Examiner acknowledges that the Oath/Declaration submitted on 02/10/2020 has been accepted by the office. 

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 02/10/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Priority
6.	Applicant Claims NO priority on the instant application.

Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-3, 5, 15, and 19 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Lof et al. U.S. 20140310779 hereinafter “Lof” Published Oct. 16, 2014.

Regarding claim 1, Lof teaches: An apparatus (Lof, see abstract, “providing access to media content is performed at a device with a processor and memory storing instructions for execution by the processor”) comprising:
at least one processing platform comprising a plurality of processing devices (Lof, see FIG. 1 item 120-129 along with ¶ [0057]);
said at least one processing platform being configured: to receive a plurality of requests for data records from a plurality of clients (Lof, see FIG. 1 item 120 and 110-1-110n along with ¶ [0063], “The access management system 120 receives media access requests from one or more client devices 110-n”), wherein the data records are in a plurality of data systems of a global namespace, and wherein the plurality of data systems are in a plurality of locations (Lof, see FIG. 1 item 120 and 110-1-110n along with ¶ [0063], “The access management system 120 … and facilitates access”; then see ¶ [0028], “detection of inconsistencies between a geographic location in a given user identifier and a geographic location associated with a corresponding request; detection of multiple different client fingerprints corresponding to a same global IP address/local IP address pair; and detection of multiple different user identifiers using a same universally unique local application identifier”);

to determine whether a given client of the plurality of clients is allowed access to one or more of the data records based on one or more of a plurality of data access policies (Lof, see FIG. 6B item 620 along with ¶ [0169], “determine whether the client device is authorized to access the requested media item (620) (e.g., with the media module 124). Specifically, once the media module 124 receives a request for media content, it will communicate with the appropriate modules of the access management system 120 (e.g., the access limit evaluation module 128) to request information about the access limits that will govern”); 
to retrieve the one or more of the data records from at least one of the plurality of data systems based on a determination that the given client is allowed access to the one or more of the data records (Lof, see FIG. 6A item 614 along with ¶ [0159-0167], “if the user identifier corresponds to a conventional user identifier, then the account module 122 retrieves the user information from the account database 123”; “the access management system 120 (e.g., with the account module 122) determines whether the user identifier corresponds to a first type of user identifier ( e.g., a conventional user identifier) by determining whether the user identifier includes fewer than a threshold number of ; and 
to provide the one or more of the data records to the given client (Lof, see FIG. 6B item 618 along with ¶ [0168], “if the request is associated with a registered and/or paying user, the access management system 120 will allow the client device to access the requested media content. In such circumstances, the access management system 120 may initiate a streaming media session with the client device to deliver the requested content. Alternatively, the access management system 120 may initiate a download of the requested media content item to the client device. Any technique for providing, allowing, and/or enabling access to the requested media content is contemplated”); 
wherein in retrieving the one or more of the data records, said at least one processing platform is configured: to determine a location of the plurality of locations for the one or more of the data records (Lof, first see ¶ [0158], “Returning to FIG. 6A, user information associated with a user identifier corresponding to the request is obtained (612) (e.g., with the account module 122). For example, if a valid cookie containing a user identifier is retrieved from the client device, the access management system 120 uses the user identifier”; then see ¶ [0178], “the access limit evaluation module 128 analyzes tl1e consumption data database 129 to identify inconsistencies between a geographic location in a given user identifier and a geographic location associated with a corresponding request. Specifically, in some implementations, the self-describing user identifier includes a geographic location field (e.g., country 526). Thus, when an anonymous client device first accesses the media content provider, it will be given a self-describing user identifier that identifies a specific geographical location”); and
to generate a channel to the location through which the one or more of the data records are retrieved (Lof, first see ¶¶ [0085, 0095, 0105], then see ¶¶ [0179-0180], “the access limit evaluation module 128 analyzes the consumption data database 129 to identify inconsistencies between a geographic location in a given user identifier and a geographic location associated with a corresponding request. Specifically, in some implementations, the self-describing user identifier includes a geographic location field (e.g., country 526). Thus, when an anonymous client device first accesses the media content .

Regarding claim 2, Lof teaches all the limitations of claim 1. Further Lof teaches: wherein said at least one processing platform is further configured to generate a plurality of data location descriptors identifying locations of respective data records in the global namespace (Lof, Examiner equates applicant’s “global namespace” to Lof “global IP address”; first see ¶¶ [0028-0029], “the one or more usage heuristics include identification of one or more conditions selected from the group consisting of: detection of a threshold number of requests sharing a common client fingerprint … detection of multiple different client fingerprints corresponding to a same global IP address/local IP address pair; and detection of multiple different user identifiers using a same universally unique local application identifier” then see ¶¶ [0145-0150], “the IP address 542 corresponds to a "global" IP address (i.e., an IP address that allows other computers on the Internet to communicate with the client device). The "global" IP address of a client device may correspond to an IP address of the actual client device (e.g., assigned to a network communication module of the client device)”; “a profile generated in accordance with the profile template 517 takes the form of a string, such as string 518 in FIG. SE. In some implementations the string 518 is encoded using "protobuf," a standard data interchange format”).

Regarding claim 3, Lof teaches all the limitations of claim 1. Further Lof teaches: wherein said at least one processing platform is further configured to generate a plurality of data descriptors describing one or more characteristics of respective data records, wherein the one or more characteristics comprise at least one of a version, a type, and a schema of the respective data records (LOF, see ¶ [0110], “a consumption logging module 126 for tracking and storing ( e.g., in the consumption data database 129) media request and consumption history for users of the system, including records of media access requests issued to the media content provider (e.g., all or . 

Regarding claim 5, Lof teaches all the limitations of claim 1. Further Lof teaches: wherein said at least one processing platform is further configured to provide to one or more users a plurality of schemas for at least one of presenting and storing the data records (LOF, see FIG. 5A items 502-506 and FIG. 5B items 507-514”). 

Regarding claim 15, this claim defines a method claim that corresponds to apparatus claim 1 and does not define beyond limitations of claim 1. Therefore, claim 15 is rejected with the same rational as in the rejection of claim 1. Furthermore, Lof in para. [0018] discloses processor that executes instructions from a memory. 

Regarding claim 19, this claim defines a computer-readable medium claim that corresponds to apparatus claim 1 and does not define beyond limitations of claim 1. Therefore, claim 19 is rejected with the same rational as in the rejection of claim 1. Furthermore, Lof in para. [0018] discloses processor that executes instructions from a memory.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 4, 6-8, 10-11, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lof et al. U.S. 20140310779 hereinafter “Lof” Published Oct. 16, 2014 in view of Dunjic et al. US 20200382510 hereinafter “Dunjic” Filed Jun. 3, 2019. 

Regarding claim 4, Lof teaches all the limitations of claim 1. Further Lof teaches: wherein said at least one processing platform is further configured to generate a plurality of data descriptors describing one or more operational requirements of respective data records in previous claims, However Lof does not explicitly discloses: wherein the one or more operational requirements comprise at least one of a resilience, a compliance constraint and a performance level of the respective data records
However Dunjic teaches: wherein the one or more operational requirements comprise at least one of a resilience, a compliance constraint and a performance level of the respective data records (Dunjic, see ¶¶ [0011 and 0036], “custodian system 130 may be associated with associate with a healthcare provider, a pharmacy, or a provider of health or life insurance, the confidential user data may include, among other things, electronic medical records maintained on behalf of user 101, records of prescribed pharmaceuticals, or values of various metrics characterizing a current health of user 101. Additionally, or alternatively, custodian system 130 may be further associated with one or more governmental, legal, or regulatory entities, and the confidential user data may characterize or describe an interaction between user 101 and these entities, e.g., a tax return, judicial record, vehicle registration, etc”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lof with the teaching of Dunjic because the use of Dunjic’s idea (Dunjic, abstract) could provide Lof (Lof, ¶ [0010]) the ability to perform operational requirements such as medical data or driving record that are resilience that show the level of resiliency of the data record and cannot be disputed since its only stating the fact regarding the data record, “custodian system 130 may be associated with associate with a healthcare provider, a pharmacy, or a provider of health or life insurance, the confidential user data may include, among other things, electronic medical records maintained on behalf of user 101, records of prescribed pharmaceuticals, or values of various metrics characterizing a current health of user 101” (Dunjic, ¶ [0036]). 

Regarding claim 6, Lof teaches all the limitations of claim 1. Lof does not explicitly discloses: wherein said at least one processing platform is further configured: to monitor access to the data records by the plurality of clients; and to generate one or more reports regarding the monitored access to the data records by the plurality of clients
However Dunjic teaches: wherein said at least one processing platform is further configured: to monitor access to the data records by the plurality of clients; and to generate one or more reports regarding the monitored access to the data records by the plurality of clients (Dunjic, see ¶¶ [0011 and 0036], “custodian system 130 may be associated with associate with a healthcare provider, a pharmacy, or a provider of health or life insurance, the confidential user data may include, among other things, electronic medical records maintained on behalf of user 101, records of prescribed pharmaceuticals, or values of various metrics characterizing a current health of user 101. Additionally, or alternatively, custodian system 130 may be further associated with one or more governmental, legal, or regulatory entities, and the confidential user data may characterize or describe an interaction between user 101 and these entities, e.g., a tax return, judicial record, vehicle registration, etc”; also see ¶ [0095], for additional details on presenting the record to the user 101 such as private data from third party to user 101 (and to generate one or more reports regarding the monitored access to the data records by the plurality of clients)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lof with the teaching of Dunjic because the use of Dunjic’s idea (Dunjic, abstract) could provide Lof (Lof, ¶ [0010]) the ability to perform operational requirements such as medical data or driving record that are resilience that show the level of resiliency of the data record and cannot be disputed since its only stating the fact regarding the data record, “custodian system 130 may be associated with associate with a healthcare provider, a pharmacy, or a provider of health or life insurance, the confidential user data may include, among other things, electronic medical records maintained 

Regarding claim 7, Lof teaches all the limitations of claim 1. Lof does not explicitly discloses: wherein said at least one processing platform is further configured: to track changes to respective data records; and to publish the changes to a data dictionary
However Dunjic teaches: wherein said at least one processing platform is further configured: to track changes to respective data records; and to publish the changes to a data dictionary (Dunjic, see ¶ [0098], “CA system 160 may generate one or more elements of permissioning data indicative of newly imposed restriction or limitation, and may perform operations that record the one or more generated elements of permissioning data in one or more additional ledger blocks of distributed ledger 180 in conjunction with access credential 220 of executed third-party application engine 112, and that broadcast an updated version of distributed ledger 180, which includes the one or more additional ledger blocks, to each computing system participating in the distributed-ledger network described herein, including custodian system 130”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lof with the teaching of Dunjic because the use of Dunjic’s idea (Dunjic, abstract) could provide Lof (Lof, ¶ [0010]) the ability to perform operational requirements such as medical data or driving record that could be tracked the changes and update and record the changes regarding the data record, “perform operations that record the one or more generated elements of permissioning data in one or more additional ledger blocks of distributed ledger 180 in conjunction with access credential 220 of executed third-party application engine 112, and that broadcast an updated version of distributed ledger 180” (Dunjic, ¶ [0098]). 

Regarding claim 8, Lof teaches all the limitations of claim 1. Lof does not explicitly discloses: wherein said at least one processing platform is further configured to generate one or more reports regarding transformations to the data records
However Dunjic teaches: wherein said at least one processing platform is further configured to generate one or more reports regarding transformations to the data records (Dunjic, see ¶¶ [0148-0149], “Custodian system 130 may also perform any of the exemplary processes described herein to operations that encrypt the extracted elements of confidential data sing a public cryptographic key of executed third-party application engine 112”; “Custodian system 130 may perform any of the exemplary processes described herein to transmit the encrypted elements of confidential data (and in some instances, the applied digital signature and a public key certificate of custodian system 130) across network 120 to third-party system 110, e.g., via a secure, programmatic interface of executed third-party application engine 112 (e.g., in step 418). Further, custodian system 130 may also perform any of the exemplary processes described herein to generate one or more elements of interaction data that characterize an interaction between executed third-party application engine and a secure, programmatic interface of custodian system 130 (e.g., through the received request for the confidential data), and that transmit the interaction data across network 120 to CA system 160 (e.g., in step 420). Exemplary process 400 is then complete in step 408”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lof with the teaching of Dunjic because the use of Dunjic’s idea (Dunjic, abstract) could provide Lof (Lof, ¶ [0010]) the ability to perform operational requirements such as medical data or driving record that could be is private and requested to be encrypted, therefore the system will generate an encrypted report before transmitting the data record, “Custodian system 130 may perform any of the exemplary processes described herein to transmit the encrypted elements of confidential data … custodian system 130 may also perform any of the exemplary processes described herein to generate one or more elements of interaction data that characterize an interaction between executed third-

Regarding claim 10, Lof teaches all the limitations of claim 1. Lof does not explicitly discloses: wherein the one or more of the plurality of data access policies are dynamically generated and analyzed in real-time during active sessions with one or more of the plurality of clients
However Dunjic teaches: wherein the one or more of the plurality of data access policies are dynamically generated and analyzed in real-time during active sessions with one or more of the plurality of clients (Dunjic, see ¶¶ [0119-0120, 0129, and 0140 …], “processes described herein to modify dynamically an initial or a prior determination (e.g., an initial or prior access permission established by CA system 160) that executed third-party application engine 112 will manage the requested elements of confidential data in accordance with a level or type of consent granted by user 101 … CA system 160 may access, within a data repository, re-evaluation data that specifies predetermined criteria triggering a re-evaluation of an ability or permission of executed third-party application engine 112 to access elements of confidential data, and CA system 160 may perform operations that dynamically modify the initial or prior determination based on the application of the predetermined criteria to the predicted output data”; also see ¶ [0116]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lof with the teaching of Dunjic because the use of Dunjic’s idea (Dunjic, abstract) could provide Lof (Lof, ¶ [0010]) the ability to perform operational requirements such as access policy dynamically generated in real time, “processes described herein to modify dynamically an initial or a prior determination (e.g., an initial or prior access permission established by CA system 160) that executed third-party application engine 112 will manage the requested elements of confidential data in accordance with a level or type of consent granted by user 101 … CA system 160 may perform operations 

Regarding claim 11, Lof teaches all the limitations of claim 1. Lof does not explicitly discloses: wherein said at least one processing platform is further configured: to assign a trustworthiness level to one or more of the plurality of data systems; and to disable access to the one or more of the plurality of data systems in response to a negative change in the trustworthiness level
However Dunjic teaches: wherein said at least one processing platform is further configured: to assign a trustworthiness level to one or more of the plurality of data systems; and to disable access to the one or more of the plurality of data systems in response to a negative change in the trustworthiness level (Dunjic, see ¶ [0115], “predicted outcome data 272 may include an additional binary value indicative of a minimal likelihood of misuse or breach of the requested elements of confidential data, e.g., a value of zero. Based on portions of re-evaluation data 274 (e.g., the one or more threshold values and predetermined criteria described herein) … consent engine 172 may determine to remove one or more previously imposed restrictions or limitations on the ability of executed third-party application engine 112 to access confidential data (e.g., as specified within the elements of permissioning data 230 recorded within ledger block 228). As illustrated in FIG. 2C, executed dynamic consent engine 172 may generate one or more additional elements of modified permissioning data 276 indicative of the maintained access or the removed restrictions or limitations”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lof with the teaching of Dunjic because the use of Dunjic’s idea (Dunjic, abstract) could provide Lof (Lof, ¶ [0010]) the ability to perform operational requirements such as access policy dynamically generated restrictions in real time, “consent engine 172 may determine to remove one or more previously imposed restrictions or limitations on the ability of executed third-party application engine 112 to 

Regarding claim 14, Lof teaches all the limitations of claim 1. Lof does not explicitly discloses: wherein said at least one processing platform is further configured to validate a trustworthiness of a data collection endpoint of the channel prior to transmission of the one or more of the data records through the channel
However Dunjic teaches: wherein said at least one processing platform is further configured to validate a trustworthiness of a data collection endpoint of the channel prior to transmission of the one or more of the data records through the channel (Dunjic, see ¶ [0121], “Executed dynamic consent engine 172 may also perform operations that cause CA system 160 to transmit modified permissioning data 276 across network 120 to custodian system 130 … As illustrated in FIG. 2C, custodian system 130 may receive data package 280, e.g., via the programmatic interface, and executed data provisioning engine 140 may receive data package 280, validate the applied digital signature (e.g., based on the public cryptographic key of CA system 160)”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lof with the teaching of Dunjic because the use of Dunjic’s idea (Dunjic, abstract) could provide Lof (Lof, ¶ [0010]) the ability to perform operational requirements such as access policy dynamically generated restrictions in real time, “consent engine 172 may determine to remove one or more previously imposed restrictions or limitations on the ability of executed third-party application engine 112 to access confidential data (e.g., as specified within the elements of permissioning data 230 recorded within ledger block 228). As illustrated in FIG. 2C, executed dynamic consent engine 

Regarding claim 16, this claim defines a method claim that corresponds to apparatus claim 11 and does not define beyond limitations of claim 11. Therefore, claim 16 is rejected with the same rational as in the rejection of claim 11. Furthermore, Lof in para. [0018] discloses processor that executes instructions from a memory. 

Regarding claim 18, this claim defines a method claim that corresponds to apparatus claim 14 and does not define beyond limitations of claim 14. Therefore, claim 18 is rejected with the same rational as in the rejection of claim 14. Furthermore, Lof in para. [0018] discloses processor that executes instructions from a memory. 

14.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lof et al. U.S. 20140310779 hereinafter “Lof” Published Oct. 16, 2014 in view of Rowan et al. US 20110016342 hereinafter “Rowan” Published Jan. 20, 2011. 

Regarding claim 9, Lof teaches all the limitations of claim 1. Lof does not explicitly discloses: wherein said at least one processing platform is further configured to at least one of replicate the data records, generate one or more snapshots of the data records and replace the data records
However Rowan teaches: wherein said at least one processing platform is further configured to at least one of replicate the data records, generate one or more snapshots of the data records and replace the data records (Rowan, see ¶¶ [0074, 0094, 0104, and 0416], “an snapshot tool, an export tool, or another tool may be provided to discover and export data to portable 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lof with the teaching of Rowan because the use of Rowan’s idea (Rowan, see ¶ [0018]) could provide Lof (Lof, ¶ [0010]) the ability to perform operational requirements such as data record that could be replicated via snapshot that allow SLAs (Service Level Agreement) that manage data record more efficient, “It may allow SLAs (Service Level Agreements) to be informed with better risk and availability analysis, improve tactical optimization and strategic planning, and enable data center efficiency management” (Rowan, ¶ [0416]). 

15.	Claims 12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lof et al. U.S. 20140310779 hereinafter “Lof” Published Oct. 16, 2014 in view of Dunjic et al. US 20200382510 hereinafter “Dunjic” Filed Jun. 3, 2019 further in view of Harsh et al. US 20120240185 Published Sep. 20, 2012.

Regarding claim 12, Lof teaches all the limitations of claim 1. The combination of Lof and Dunjic teaches: wherein said at least one processing platform is further configured: to assign a trustworthiness level to one or more of the plurality of data systems produced after assignment of the trustworthiness level in previous claims (claim 11), the combination of Lof and Dunjic do not explicitly disclose: and to quarantine data records in the one or more of the plurality of data systems 
However Harsh teaches: and to quarantine data records in the one or more of the plurality of data systems (Harsh, see ¶¶ [0512 and 0593], “data flow may be quarantined through dynamic reconfiguration of a segment into logical zones”; “Depending upon a determination or action of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lof and Dunjic with the teaching of Harsh because the use of Harsh’s idea (Harsh, abstract) could provide Lof (Lof, ¶ [0010]) in view of Dunjic (Dunjic, abstract]) the ability to perform operational requirements such as data quarantine that could reveal treats to the network where to better manage data record in a more efficient way, “content inspection of application layer 3110 packets may reveal intrusions or threats to a network that are not detectable at a lower protocol layer” (Harsh, ¶ [0526]).


Regarding claim 17, this claim defines a method claim that corresponds to apparatus claim 12 and does not define beyond limitations of claim 12. Therefore, claim 17 is rejected with the same rational as in the rejection of claim 12. Furthermore, Lof in para. [0018] discloses processor that executes instructions from a memory. 

Regarding claim 20, this claim defines a computer-readable medium claim that corresponds to apparatus claim 12 and does not define beyond limitations of claim 12. Therefore, claim 20 is rejected with the same rational as in the rejection of claim 12. Furthermore, Lof in para. [0018] discloses processor that executes instructions from a memory.

16.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lof et al. U.S. 20140310779 hereinafter “Lof” Published Oct. 16, 2014 in view of Harsh et al. US 20120240185 Published Sep. 20, 2012.

Regarding claim 13, Lof teaches all the limitations of claim 1. Lof does not explicitly discloses: wherein said at least one processing platform is further configured: to determine whether given ones of the data records have been compromised; to quarantine the given ones of the data records that have been determined to be compromised; and to recreate the given ones of the data records from a snapshot
However Harsh teaches: wherein said at least one processing platform is further configured: to determine whether given ones of the data records have been compromised (Harsh, see ¶ [0465], “The flow processing facility 102 can be configured in a network to inspect content such that threats within payloads that can be detected by content matching can be prevented. Threats that compromise the integrity of one or more network protocols may be detected by the flow processing facility 102 through content matching of packets associated with the protocol”); 
to quarantine the given ones of the data records that have been determined to be compromised (Harsh, see ¶¶ [0512 and 0593], “data flow may be quarantined through dynamic reconfiguration of a segment into logical zones”; “Depending upon a determination or action of the firewall application 514, the data flow 444 may be quarantined, dropped, modified, inhibited, allowed, denied, or otherwise controlled”); 
and to recreate the given ones of the data records from a snapshot (Harsh, see ¶¶ [0234-240], “sequence of events 600 shows how the flow processing facility 102 can adapt to changeable data flow conditions six snapshots of the flow processing facility 102 … Each snapshot includes two application processor modules 212, a network processor module 210, and a control processor module 208 …”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lof with the teaching of Harsh because the use of Harsh’s idea (Harsh, abstract) could provide Lof (Lof, ¶ [0010]) the ability to perform operational requirements in changeable data flow condition by how the flow processing can adapt to these changeable data flow throw snapshot of the flow process 


Examiner note:
16.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Michael Stute US 20050044406 discloses analyzing historical network traffic and determining which traffic does not belong in a network.
Nagato et al. 2019 IEEE ICOIN “Distributed Key-Value Storage for Edge Computing
and its Explicit Data Distribution Method” discloses a uniform namespace and allows allocation of cached records following user defined rules.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437